DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-11, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ligander (U.S. Pub. No. 2012/0068316, hereinafter "Ligander").
Regarding claim 1, Ligander teaches (Figs. 6A, 6B)a semiconductor device comprising: an encapsulant (82); a semiconductor die (62) in the encapsulant (82); electromagnetic radiation transmitting and receiving parts (73) in the encapsulant (82); an intermediate portion (63) having a first surface (64) and a second surface (65), wherein the first surface (64) is attached to the encapsulant (82); and an antenna portion (77, Par. 76) attached to the second surface (65) of the intermediate portion (63), wherein the antenna portion (77, Par. 76) includes one or more openings (77) for conveying electromagnetic radiation, wherein the intermediate portion (63) includes one or more corresponding openings (77) aligned with the openings (77) of the antenna portion (77, Par. 76), and wherein each opening of the antenna portion (77, Par. 76) and each corresponding opening of the intermediate portion (63) forms an electrically contiguous passage for conveying said electromagnetic radiation to the electromagnetic radiation transmitting and receiving parts (73) in the encapsulant (82).
Regarding claim 4, Ligander teaches (Figs. 6A, 6B)the device of claim 1, wherein the electromagnetic radiation transmitting and receiving parts (73) comprise one or more electrically conductive portions aligned with the opening(s) (77) of the antenna portion (77, Par. 76) and the corresponding opening(s) (77) of the intermediate portion (63) for transmitting and receiving said electromagnetic radiation.
Regarding claim 5, Ligander teaches (Figs. 6A, 6B)the device of claim 1, wherein the encapsulant (82) includes one or more openings (77) lined with an electrically conductive material (Par. 68), wherein the or each opening is aligned with a respective one of said electrically contiguous passages, for conveying the electromagnetic radiation within the encapsulant (82).
Regarding claim 6, Ligander teaches (Figs. 6A, 6B)the device of claim 5, wherein each of said electrically conductive portions for receiving said electromagnetic radiation is at least partially located with a respective one of said openings (77) in said encapsulant (82).
Regarding claim 7, Ligander teaches (Figs. 6A, 6B)the device of claim 1, wherein the encapsulant (82) is further attached to a substrate (68).
Regarding claim 8, Ligander teaches (Figs. 6A, 6B)the device of claim 1, wherein the intermediate portion (63) comprises a lead frame (Par. 48).
Regarding claim 10, Ligander teaches (Figs. 6A, 6B)the device of claim 8, wherein the device includes one or more electrical connections (46) in the encapsulant (82) for electrically connecting the semiconductor die (62) to corresponding connections on the lead frame (Par. 48).
Regarding claim 11, Ligander teaches (Figs. 6A, 6B)the device of claim 1, comprising at least one ring (60) comprising electrically conductive material (Par. 68) surrounding said electrically contiguous passage to prevent leakage of said electromagnetic radiation from the electrically contiguous passage.
Regarding claim 14, Ligander teaches (Figs. 6A, 6B)a method of making a semiconductor device, the method comprising: encapsulating a semiconductor die (62) and radiation transmitting and receiving parts (73) in an encapsulant (82); providing an intermediate portion (63) having a first surface (64) and a second surface (65); attaching the first surface (64) of the intermediate portion (63) to the encapsulant (82); providing an antenna portion (77, Par. 76); and attaching the antenna portion (77, Par. 76) to the second surface (65) of the intermediate portion (63), wherein the antenna portion (77, Par. 76) includes one or more openings (77) for conveying electromagnetic radiation, wherein the intermediate portion (63) includes one or more corresponding openings (77) aligned with the openings (77) of the antenna portion (77, Par. 76), and wherein each opening of the antenna portion (77, Par. 76) and each corresponding opening of the intermediate portion (63) forms an electrically contiguous passage for conveying said electromagnetic radiation to the electromagnetic radiation transmitting and receiving parts (73) in the encapsulant (82).
Regarding claim 16, Ligander teaches (Figs. 6A, 6B)the method of claim 14, wherein the electromagnetic radiation transmitting and receiving parts (73) comprise one or more electrically conductive portions aligned with the opening(s) (77) of the antenna portion (77, Par. 76) and the corresponding opening(s) (77) of the intermediate portion (63) for transmitting and receiving said electromagnetic radiation.
Regarding claim 17, Ligander teaches (Figs. 6A, 6B)the method of claim 14, wherein the encapsulant (82) includes one or more openings (77) lined with an electrically conductive material (Par. 68), wherein the or each opening is aligned with a respective one of said electrically contiguous passages, for conveying the electromagnetic radiation within the encapsulant (82).
Regarding claim 18, Ligander teaches (Figs. 6A, 6B)the method of claim 17, wherein each of said electrically conductive portions for receiving said electromagnetic radiation is at least partially located with a respective one of said openings (77) in said encapsulant (82).
Regarding claim 19, Ligander teaches (Figs. 6A, 6B)the method of claim 14, wherein the encapsulant (82) is further attached to a substrate (68).
Regarding claim 20, Ligander teaches (Figs. 6A, 6B)the method of claim 14, wherein the intermediate portion (63) comprises a lead frame (Par. 48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ligander (U.S. Pub. No. 2012/0068316, hereinafter "Ligander") in view of Crowley et al. (U.S. 6,707,138, hereinafter "Crowley").
Regarding claim 2, Ligander teaches the device of claim 1.
Ligander does not explicitly teach the device of claim 1, wherein the intermediate portion comprises a conductive elastomer.
However, Crowley teaches (Fig. 8) a device wherein the intermediate portion comprises a conductive elastomer (222, 228, 236, 238).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ligander to have the intermediate portion comprise a conductive elastomer as taught by Crowley in order to attach a die to a substrate (Crowley Col. 5, lines 24-29).
Regarding claim 3, Ligander teaches the device of claim 1. 
Ligander does not explicitly teach the device of claim 2, wherein the intermediate portion comprises a layer of said conductive elastomer.
However, Crowley teaches (Fig. 8) a device wherein the intermediate portion comprises a layer of said conductive elastomer (222, 228, 236, 238).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ligander to have the intermediate portion comprise a layer of said conductive elastomer as taught by Crowley in order to attach a die to a substrate (Crowley Col. 5, lines 24-29).
Regarding claim 15, Ligander teaches the method of claim 14.
Ligander does not explicitly teach the method of claim 14, wherein the intermediate portion comprises a conductive elastomer.
However, Crowley teaches (Fig. 8) a device wherein the intermediate portion comprises a conductive elastomer (222, 228, 236, 238).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ligander to have the intermediate portion comprise a conductive elastomer as taught by Crowley in order to attach a die to a substrate (Crowley Col. 5, lines 24-29).
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ligander (U.S. Pub. No. 2012/0068316, hereinafter "Ligander") in view of Yamada et al. (U.S. Pub. No. 2009/0066590, hereinafter "Yamada").
Regarding claim 9, Ligander teaches the device of claim 8.
Ligander does not explicitly teach the device of claim 8, wherein: the intermediate portion further comprises a printed circuit board (PCB), the lead frame is located in between the encapsulant and the printed circuit board, the printed circuit board is located in between the lead frame and the antenna portion, and the lead frame and the printed circuit board each include one or more openings forming the corresponding openings of the intermediate portion aligned with the one or more openings of the antenna portion.
However, Yamada teaches (Figs. 2b, 5a, 6b)wherein: the intermediate portion further comprises a printed circuit board (PCB) (2), the lead frame is located in between the encapsulant and the printed circuit board (2), the printed circuit board (2) is located in between the lead frame and the antenna portion (4), and the lead frame and the printed circuit board (2) each include one or more openings (3) forming the corresponding openings (3) of the intermediate portion aligned with the one or more openings (3) of the antenna portion (4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ligander to have the intermediate portion further comprise a printed circuit board (PCB), the lead frame is located in between the encapsulant and the printed circuit board, the printed circuit board is located in between the lead frame and the antenna portion, and the lead frame and the printed circuit board each include one or more openings forming the corresponding openings of the intermediate portion aligned with the one or more openings of the antenna portion as taught by Yamada in order to improve the reliability of the device (Yamada Par. 74).
Regarding claim 12, Ligander teaches the device of claim 1. 
Ligander does not explicitly teach the device of claim 1, wherein the opening(s) of the antenna portion and the corresponding opening(s) of the intermediate portion have substantially the same cross sectional shape and size when viewed along a direction parallel to a surface normal of said first surface of said intermediate portion.
However, Yamada teaches (Figs. 2b, 5a, 6b) a device (1) wherein the opening(s) (3) of the antenna portion (4) and the corresponding opening(s) (3) of the intermediate portion have substantially the same cross sectional shape and size when viewed along a direction parallel to a surface normal of said first surface of said intermediate portion (Par. 51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ligander to have the opening(s) of the antenna portion and the corresponding opening(s) of the intermediate portion have substantially the same cross sectional shape and size when viewed along a direction parallel to a surface normal of said first surface of said intermediate portion as taught by Yamada in order to improve the reliability of the device (Yamada Par. 74).
Regarding claim 13, Ligander in view of Yamada teaches (Yamada Figs. 6A, 6B) the device of claim 12, wherein said cross sectional shape is circular. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845            

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845